Exhibit 10.27

 

LEASE AGREEMENT

 

Between

 

Met 94, Ltd.,

 

as Landlord,

 

and

 

Encore Orthopedics, Inc.,

 

as Tenant,

 

Covering approximately 52,800 gross square feet

of the Building known (or to be known) as

 

 

Metric #4

 

 

located at

 

 

         METRIC BLVD.

 

 

Austin, Texas, 78758

 

--------------------------------------------------------------------------------


 

STANDARD INDUSTRIAL LEASE AGREEMENT

 

TRAMMELL CROW COMPANY - (AUS/91)

 

 

Approximately 52,800 gross square feet

 

                    Metric, Blvd

 

Austin, Texas 78758

 

(Metric #4)

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made and entered into by and between Met
94, Ltd, hereinafter referred to as “Landlord,” and Encore Orthopedics, Inc.,
hereinafter referred to as “Tenant”

 

1.             PREMISES AND TERM. In consideration of the mutual obligations of
Landlord and Tenant set forth herein, Landlord leases to Tenant, and Tenant
hereby takes from Landlord, certain leased premises situated within the County
of Travis, State of Texas, as more particularly described on EXHIBIT “A”
attached hereto and incorporated herein by reference (the “Premises”), to have
and to hold, subject to the terms, covenants and conditions in this Lease. The
term of this Lease shall commence on the Lease Commencement Date hereinafter set
forth and shall end on the last day of the month that is one hundred twenty
(120) months after the Lease Commencement Date.

 

A             [Intentionally Omitted]

 

B             Building or Improvements to be Constructed   Landlord shall commit
to a “substantially complete” shell building on the date which is one hundred
eighty (180) days subsequent to the execution of this Lease Agreement This
period will be subject to extension for force majeure delays The Lease
Commencement Date will be thirty (30) days after the date of Substantial
Completion of (i) the shell building and (ii) the tenant interior finish-out
(the “Tenant Improvements”) Landlord shall use its best efforts and take all
appropriate steps to complete the cul-de-sac described on Exhibit C-9 by no
later than February 1, 1997 Rent shall commence on the Lease Commencement Date
(the “Rent Commencement Date”) The term “Substantial Completion” shall mean the
date (1) the selected contractor has completed the Tenant Improvements that it
is obligated to perform pursuant to the contract it has with Tenant,
notwithstanding “punch list” items which do not interfere with use of the
Premises, (2) Landlord obtains a Certificate of Occupancy for the Premises,
(3) all building fire alarms, fire sprinklers, smoke detectors, exit lights,
life safety equipment and other building code requirements are installed and
operational on the Premises, and (4) HVAC, utilities, plumbing service and doors
and hardware for the Premises are sufficiently completed so as to enable Tenant
to fully move in and install its furniture, fixtures, machinery and equipment in
the Premises and conduct normal business operations in the Premises Tenant shall
have the right to occupy that portion of the Premises that comprise its cleaning
and packaging area of the Tenant Improvements at any time prior to Substantial
Completion of the Tenant Improvements, provided that such occupancy shall not
interfere with Landlord’s efforts to obtain Substantial Completion of the Tenant
Improvements. Furthermore, Tenant shall have the right to occupy the entire
Premises at any time after the date of Substantial Completion. The Landlord
agrees to the above completion date subject to no delays of more than one
(1) day caused solely by Tenant In the event that Tenant does cause one or more
delays of more than one (1) day, then the time for the Landlord to achieve
Substantial Completion shall be extended by such number of days.  Tenant shall
not be deemed to have caused a delay unless it has been given no later than
thirty (30) days prior to any deadline, a schedule and timetable of when Tenant
is responsible for making decisions that impact on Landlord’s ability to achieve
Substantial Completion In the event that Landlord does not substantially
complete the shell building within two hundred ten (210) days (or such other
extended date pursuant to this paragraph) from execution of this Lease
Agreement, Landlord shall give Tenant a credit against rent due and payable
under this Lease at the rate of Three Hundred Fifty Dollars ($350) per day for
each day after the two hundred tenth (210th) day (or such other later extended
date pursuant to this paragraph) that it takes to reach substantial completion
of the shell building. As soon as the shell building and the Tenant Improvements
have been substantially completed, Landlord shall notify Tenant in writing that
Substantial Completion has occurred

 

2.             BASE RENT, SECURITY DEPOSIT AND ESCROW DEPOSITS.

 

A             Base Rent Tenant agrees to pay Landlord rent for the Premises, in
advance, without demand, deduction or set off, at the rate of Six hundred
thirteen one thousandths cents ($0.613) per square foot of rentable area per
month during months 1 through 60 of the term hereof and Seven hundred thirteen
one thousandths cents ($0.713) per square foot of rentable area per month during
months 61 through 120 of the term hereof.  One such monthly installment, plus
the other monthly charges set forth in Paragraph 2C below, shall be due and
payable on the date hereof, and a like monthly installment shall be due and
payable on or before the first day of each calendar month succeeding the Rent
Commencement Date, except that all payments due hereunder for any fractional
calendar month shall be prorated.

 

B             Security Deposit Pursuant to the provisions of Exhibit C-6, Tenant
shall provide a Letter of Credit or Certificate of Deposit (the “Credit
Enhancement”) At such point as the Credit Enhancement is amortized down to
Twenty-Five

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

1

--------------------------------------------------------------------------------


 

Thousand Dollars ($25,000), this amount, which at the option of Tenant may be
converted into a cash deposit or a certificate of deposit which is pledged to
Landlord, shall be held by Landlord, without obligation for interest, as
security for the performance of Tenant’s obligations under this Lease (the
“Security Deposit”), it being expressly understood and agreed that the Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Upon occurrence of an Event of Default, subject to the
provisions of Exhibit C-6, Landlord may convert the Security Deposit to cash and
use all or part of the Security Deposit to pay past due rent or other payments
due Landlord under this Lease or the cost of any other damage, injury, expense
or liability caused by such Event of Default, without prejudice to any other
remedy provided herein or provided by law.  On demand, Tenant shall pay Landlord
the amount that will restore the Security Deposit to its original amount.  The
Security Deposit shall be deemed the property of Landlord, but any remaining
balance of the Security Deposit shall be returned by Landlord to Tenant when all
of Tenant’s present and future obligations under this Lease have been fulfilled

 

C             Escrow Deposits. Without limiting in any way Tenant’s other
obligations under this Lease, subject to the provisions of Section 4-B hereof,
Tenant agrees to pay to Landlord its Proportionate Share (a; defined in this
Paragraph 2C below) of (i) Taxes (hereinafter defined) payable by Landlord
pursuant to Paragraph 3A below, (ii) the cost of utilities payable by Landlord
pursuant to Paragraph 8 below, (iii) Landlord’s cost of maintaining any
insurance or insurance related expense applicable to the Building and Landlord’s
personal property used in connection therewith including, but not limited to,
insurance pursuant to Paragraph 9A below (the “Common Insurance”), and
(iv) Landlord’s cost of maintaining the Premises pursuant to paragraph 5E below
and any common area charges payable by Tenant in accordance with Paragraph 4B
below (the “Common Maintenance”) (all of (i), (ii), (iii) and (iv) are
collectively, the “Tenant Costs”) During each month of the term of this Lease,
on the same day that rent is due hereunder, Tenant shall deposit in escrow with
Landlord an amount equal to one-twelfth (1/12) of the estimated amount of
Tenant’s Proportionate Share of the Tenant Costs Tenant authorizes Landlord to
use the funds deposited with Landlord under this Paragraph 2C to pay such Tenant
Costs The initial monthly escrow payments are based upon the estimated amounts
for the year in question and shall be increased or decreased annually to reflect
the projected actual amount of all Tenant Costs.  If the Tenant’s total escrow
deposits for any calendar year are less than Tenant’s actual Proportionate Share
of the Tenant Costs for such calendar year, Tenant shall pay the difference to
Landlord within thirty (30) days after demand. If the total escrow deposits of
Tenant for any calendar year are more than Tenant’s actual Proportionate Share
of the Tenant Costs for such calendar year, Landlord shall retain such excess
and credit it against Tenant’s escrow deposits next maturing after such
determination.  Landlord agrees to make such determination as early in each
calendar year as is practicable and shall provide Tenant, within fifteen (15)
days of written request by Tenant, with a statement showing (a) actual Tenant
Costs for the preceding calendar year, (b) any amount paid by Tenant toward said
Tenant Costs during such calendar year on an estimated basis, and (c) any
revised estimate of Tenant’s obligation for Tenant Costs for the current
calendar year In the event the Premises constitute a portion of a multiple
occupancy building (the “Building”), Tenant’s “Proportionate Share” with respect
to the Building, as used in this Lease, shall mean a fraction, the numerator of
which is the gross rentable area on the ground floor contained in the Premises
and the denominator of which is the gross rentable area on the ground floor
contained in the entire Building. In the event the Premises or the Building is
part of a project or business park owned, managed or leased by Landlord or an
affiliate of Landlord (the “Project”), Tenant’s “Proportionate Share” of the
Project, as used in this Lease, shall mean a fraction, the numerator of which is
the gross rentable area on the ground floor contained in the Premises and the
denominator of which is the gross rentable area on the ground floor contained in
all of the buildings currently constructed or planned to be constructed
(including the Building) within the Project

 

3.             TAXES

 

A             Real Property Taxes. Subject to reimbursement under Paragraph 2C
herein, Landlord agrees to pay all taxes, assessments and governmental charges
of any kind and nature (collectively referred to herein as “Taxes”) that accrue
against the Premises, the Building and/or the land of which the Premises or the
Building are a part If at any time during the term of this Lease there shall be
levied, assessed or imposed on Landlord a capital levy or other tax directly on
the rents received therefrom and/or a franchise tax, assessment, levy or charge
measured by or based, in whole or in part, upon such rents from the Premises
and/or the land and improvements of which the Premises are a part, then all such
taxes, assessments, levies or charges, or the part thereof so measured or based
shall be deemed to be included within the term “Taxes” for the purposes hereof.
 The Landlord shall have the right to employ a tax consulting firm to attempt to
assure a fair tax burden on the real property within the applicable taxing
jurisdiction Tenant agrees to pay its Proportionate Share of the cost of such
consultant

 

If at any time during the term of this Lease there shall be levied, assessed or
imposed on the Landlord a franchise tax, business tax, income tax, or other levy
relating to this Lease or the Premises, such levy being in lieu of all or a
portion of the local property tax for schools, a reasonable allocation of such
amount shall be deemed to be included within the term “Taxes” for purposes of
determining Tenant’s share of Taxes to be reimbursed to Landlord

 

B             Personal Property Taxes. Tenant shall be liable for all taxes
levied or assessed against any personal property or fixtures placed in or on the
Premises. If any such taxes are levied or assessed against Landlord or
Landlord’s property and (i) Landlord pays the same or (ii) the assessed value of
Landlord’s property is increased by inclusion of such personal property and
fixtures and Landlord pays the increased taxes, then Tenant shall pay to
Landlord, upon demand, the amount of such taxes

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

2

--------------------------------------------------------------------------------


 

4.             LANDLORD’S REPAIRS AND MAINTENANCE.

 

A             Structural Repairs Landlord, at its own cost and expense (without
any pass through to Tenant), shall maintain in a condition consistent with
similar buildings in similar locations in Austin, Texas, the roof, foundation
and the structural soundness of the exterior walls of the Building in good
repair, reasonable wear and tear excluded. The term “walls” as used herein shall
not include windows, glass or plate glass, any doors, special store fronts or
office entries, and the term “foundation” as used herein shall not include
loading docks. Tenant shall immediately give Landlord written notice (“Tenant
Repair Notice”) of defect or need for repairs, after which Landlord shall have
reasonable opportunity to effect such repairs or cure such defect Landlord
agrees to commence the repairs not later than five (5) days after receipt of a
Tenant Repair Notice.  In the event of an emergency, Tenant shall have the right
to immediately undertake repairs which are Landlord’s responsibility and to
notify Landlord after the repairs have been undertaken If Landlord fails to
immediately and diligently undertake to repair or maintain the Premises within
five (5) days after receipt of a Tenant Repair Notice, or if Tenant undertakes
emergency repairs as provided herein, Tenant may perform the repairs or
maintenance and, in addition to any other remedies Tenant may have at law or in
equity, Tenant may bill Landlord for the costs of the repairs and maintenance.
In the event that Landlord has not paid such bill within thirty (30) days of the
receipt of the invoice or is not in good faith negotiating with Tenant with
respect to whose responsibility the repairs were, then Tenant may deduct such
costs from the rent next coming due.

 

B.            Tenant’s Share of Common Area Charges Tenant agrees to pay its
Proportionate Share of the cost of (i) maintenance and/or landscaping (including
both maintenance and replacement of landscaping, but not the initial cost of
landscaping the Building) of any property that is a part of the Building and/or
the Project; (ii) operating, maintaining and repairing any property, facilities
or services (including without limitation utilities and insurance therefore)
provided for the use or benefit of Tenant or the common use or benefit of Tenant
and other lessees of the Building; and (iii) an administrative fee of seven and
one-half percent (71/2%) of all common area maintenance charges. Notwithstanding
the foregoing, there will be no property management fees passed through to
Tenant during the term and the renewal Common Maintenance will be capped to
increase on a cumulative basis to no more than six percent (6%) per year.

 

C.            Right to Audit Tenant Costs Tenant shall have the right, at
Tenant’s sole cost, to audit the Landlord’s records of Tenants Costs.  Tenant
may review only those records of Landlord that are specifically related to
Tenant Costs Tenant will keep confidential all agreements involving the rights
provided in this section and the results of any audits conducted hereunder
Notwithstanding the foregoing, Tenant shall be permitted to furnish the
foregoing information to its attorneys, accountants, and auditors to the extent
necessary to perform their respective services for Tenant Tenant may not conduct
an audit more often than once each calendar year Tenant may audit records with
respect to each lease year only one time. No audit shall cover a period of time
in excess of the one calendar year immediately preceding the audit.
Notwithstanding the first sentence of this provision, in the event that the
total amount of annual Tenant’s Costs are misstated by more than ten percent
(10%), the cost of such audit to Tenant will be reimbursed to Tenant by Landlord
within thirty (30) days of the date that Tenant invoices Landlord for such costs

 

5.             TENANT’S REPAIRS.

 

A.            Maintenance  of Premises and Appurtenances Tenant, at its own cost
and expense, shall (i) maintain all parts of the Premises and promptly make all
necessary repairs and replacements to the Premises (except those for which
Landlord is expressly responsible hereunder), and (ii) keep the parking areas,
driveways and alleys surrounding the Premises in a clean and sanitary condition.
 Tenant’s obligation to maintain, repair and make replacements to the Premises
shall cover, but not be limited to, pest control (including termites), trash
removal and the maintenance, repair and replacement of all HVAC, electrical,
plumbing (but not including common lines), sprinkler and other mechanical
systems.  Landlord shall assign to Tenant all rights under every manufacturer’s
warranty for equipment and mechanical systems that Landlord obtains during the
construction of the Building that relate to the Premises

 

B             [Intentionally Omitted]

 

C             Parking. Tenant and its employees, customers and licensees shall
have the right to use the one hundred ninety-two (192) parking spaces for the
initial term adjacent to the Premises as shown on Exhibit A-1.  In addition, if
Tenant leases up to additional 28,800 square feet in the Building, it will have
the right to use up to eighty (80) more spaces (on a pro rata basis) as shown on
Exhibit B Such parking shall be subject to (i) all rules and regulations
promulgated by Landlord, and (ii) rights of ingress and egress of other lessees.
Landlord shall not be responsible for enforcing Tenant’s parking rights against
any third parties, and Tenant expressly does not have the right to tow or
obstruct improperly parked vehicles Tenant agrees not to park on any public
streets or private roadways adjacent to or in the vicinity of the Premises
except where legal parking is allowed

 

D.            System Maintenance. Tenant, at its own cost and expense, shall
enter into a regularly scheduled preventive maintenance/service contract with a
maintenance contractor approved by Landlord for servicing all heating and air
conditioning systems and equipment within the Premises The service contract must
include all services suggested by he equipment

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

3

--------------------------------------------------------------------------------


 

manufacturer in its operations/maintenance manual and must become effective
within thirty (30) days of the date Tenant takes possession of the Premises.

 

E              Option to Maintain Premises Landlord reserves the right to
perform, in whole or in part, maintenance, repairs and replacements to the
exterior of the Premises, paving, common area, landscape, exterior painting,
common sewage line plumbing and any other items that are otherwise Tenant’s
obligations under this Paragraph 5, in which event, Tenant shall be liable for
its Proportionate Share of the cost and expense of such repair, replacement,
maintenance and other such items

 

6.             ALTERATIONS. Except as set forth herein, Tenant shall not make
any alterations, additions or improvements to the Premises without the prior
written consent of Landlord Tenant, at its own cost and expense, may erect such
shelves, bins, machinery and trade fixtures as it desires, provided that
(i) such items do not alter the basic character of the Premises or the Building,
(ii) such items do not overload or damage same, (iii) such items may be removed
without injury to the Premises, and (iv) the construction, erection or
installation thereof complies with all applicable governmental laws, ordinances,
regulations and with Landlord’s specifications and requirements. With respect to
tenant improvements constructed after Substantial Completion, Tenant shall be
responsible for compliance with The Americans With Disabilities Act of 1990
Landlord shall be responsible for having the shell building and Tenant
Improvements upon Substantial Completion comply with The Americans With
Disabilities Act of 1990 Without implying any consent of Landlord thereto, all
alterations, additions, improvements and partitions erected by Tenant shall be
and remain the property of Tenant during the term of this Lease. Tenant may
remove, either during or at the termination of the Lease, all bus duct, all
elements relating to the cleaning and packaging room, the exhaust system for the
grinding and polishing room, the air compressors to run the internal compressed
air lines and the outside signage All shelves, bins, machinery and trade
fixtures installed by Tenant shall be removed on or before the earlier to occur
of the day of termination or expiration of this Lease or vacating the Premises,
at which time Tenant shall restore the Premises to their original condition,
wear and tear excepted. All alterations, installations, removals and
restorations shall be performed in a good and workmanlike manner so as not to
damage or alter the primary structure or structural qualities of the Building or
other improvements situated on the Premises or of which the Premises are a part.
Tenant is allowed to make changes to the space upon the Landlord’s consent
Tenant is allowed to make, without consent, up to $50,000 per year of
improvements to the Premises subsequent to the construction of the initial
Tenant Improvements, if such improvements do not affect the structure of the
Building Except for improvements made by the Tenant to the mezzanine level of
the Premises, any such improvements are subject to demolition upon the
termination or expiration of this Lease if Landlord notifies Tenant prior to the
time that the improvements are constructed that demolition will be required at
the termination or expiration of this Lease Improvements to the mezzanine level
of the Premises may be required to be demolished at the termination of the Lease
If required, Landlord must notify Tenant of such requirement at least three
(3) months prior to the termination of the Lease Any demolition required under
this provision is to be performed by Tenant, at Tenant’s costs.

 

7.             SIGNS.  Any signage Tenant desires for the Premises shall be
subject to Landlord’s written approval and shall be submitted to Landlord prior
to the Lease Commencement Date of this Lease Tenant, at Tenant’s expense, will
be allowed to have signage (including company logo) on the outside of the
building. The design shall be in keeping with the architectural and
environmental integrity of the Property and shall be as shown on Exhibit E
attached hereto Tenant shall repair, paint and/or. replace the Building fascia
surface to which its signs are attached upon Tenant’s vacating the Premises or
the removal or alteration of its signage. Tenant shall not, without Landlord’s
prior written consent, (i) make any changes to the exterior of the Premises,
such as painting; (ii) install any exterior lights, decorations, balloons,
flags, pennants or banners; or (iii) erect or install any signs, windows or door
lettering, placards, decorations or advertising media of any type which can be
viewed from the exterior of the Premises All signs, decorations, advertising
media, blinds, draperies and other window treatment or bars or other security
installations visible from outside the Premises shall conform in all respects to
the criteria established by Landlord or shall be otherwise subject to Landlord’s
prior written consent

 

8.             UTILITIES.  Landlord agrees to provide normal water, electricity,
gas and sewer service to the Premises. Tenant shall pay for all water, gas,
heat, light, power, telephone, sewer, sprinkler charges and other utilities and
services used on or at the Premises, together with any taxes, penalties,
surcharges or the like pertaining to the Tenant’s use of the Premises and any
maintenance charges for utilities Such services are to be separately metered to
Tenant and Landlord shall install, at its expense, such water and natural gas
submeters as are necessary for this purpose Tenant shall pay its pro rata share,
as reasonably determined by Landlord, of all charges for jointly metered
utilities. Except when caused by the gross negligence or willful misconduct of
Landlord, its employees, agents or representatives, Landlord shall not be liable
for any interruption or failure of utility service on the Premises, and Tenant
shall have no rights or claims as a result of any such failure

 

9.             INSURANCE.

 

A.            Landlord’s Insurance. Subject to reimbursement under Paragraph 2C
herein, Landlord shall maintain comprehensive general liability insurance with
limits of net less that S1,000,000 combined single limit and insurance covering
the Building in an amount not less than ninety percent (90%) of the “replacement
cost”, excluding site and foundation costs thereof, insuring against the perils
of fire, lightning, extended coverage, vandalism and malicious mischief.

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

4

--------------------------------------------------------------------------------


 

B             Tenant’s Insurance. Tenant, at its own expense, shall maintain
during the term of this Lease a policy or policies of workers’ compensation and
comprehensive general liability insurance, including personal injury and
property damage, with contractual liability endorsement, in the amount of Five
Hundred Thousand Dollars ($500,000 00) for property damage and One Million
Dollars ($1,000,000 00) per occurrence and One Million Dollars ($1,000,000 00)
in the aggregate for personal injuries or deaths of persons occurring in or
about the Premises. Tenant, at its own expense, shall also maintain during the
term of this Lease fire and extended coverage insurance covering the replacement
cost of (i) all alterations, additions, partitions and improvements installed or
placed on the Premises by Tenant or by Landlord on behalf of Tenant (the “Tenant
Alterations”); and (ii) all of Tenant’s personal property contained within the
Premises. Said policies shall (i) name the Landlord as additional insured;
(ii) be issued by an insurance company which is reasonably acceptable to
Landlord; and (iii) provide that said insurance shall not be canceled unless
thirty (30) days prior written notice has been given to Landlord Said policy or
policies or certificates thereof shall be delivered to Landlord by Tenant on or
before the Lease Commencement Date and upon each renewal of said insurance. Any
insurance proceeds awarded or paid to Tenant for Tenant’s signs, trade fixtures,
equipment, the Tenant Alterations or any property owned by Tenant shall be paid
and belong to Tenant

 

C             Prohibited Uses. Tenant will not permit the Premises to be used
for any purpose or in any manner that would (i) void the insurance thereon,
(ii) increase the insurance risk or cost thereof, or (iii) cause the
disallowance of any sprinkler credits; including without limitation, use of the
Premises for the receipt, storage or handling of any product, material or
merchandise that is explosive or highly inflammable It is understood that Tenant
in its normal operations uses titanium and there shall be no additional charge
to Tenant for insurance due to such usage.  If any increase in the cost of any
insurance on the Premises or the Building is caused by Tenant’s use of the
Premises or because Tenant vacates the Premises, then Tenant shall pay the
amount of such increase to Landlord upon demand therefor.

 

10.          FIRE AND CASUALTY DAMAGE.

 

A.            Total or Substantial Damage and Destruction If the Premises or the
Building should be damaged or destroyed by fire or other peril, Tenant shall
immediately give written notice to Landlord of such damage or destruction. If
the Premises or the Building should be totally destroyed by any peril covered by
the insurance to be provided by Landlord under Paragraph 9A above, or if they
should be so damaged thereby that, in Landlord’s reasonable estimation,
rebuilding or repairs cannot be completed within one hundred eighty (180) days
after the date of such damage (“Total Damage”), then this Lease shall terminate,
the rent shall be abated during the unexpired portion of this Lease, effective
upon the date of the occurrence of such damage, and Tenant shall not be required
to pay for any unamortized finish-out allowance or commissions remaining under
the Lease. Landlord shall notify Tenant within four (4) weeks of the damage or
destruction of its intentions to rebuild. Failure to notify Tenant within such
time period shall obligate Landlord to undertake the repairs necessary to
restore the Premises to their original conditions. If Landlord chooses to
rebuild or restore the Premises, Landlord shall promptly and diligently
undertake such efforts

 

B.            Partial Damage or Destruction. If the Premises or the Building
should be damaged by any peril covered by the insurance to be provided by
Landlord under Paragraph 9A above and, in Landlord’s estimation, rebuilding or
repairs can be substantially completed within one hundred eighty (180) days
after the date of such damage, then this Lease shall not terminate and Landlord
shall promptly and diligently substantially restore the Premises to its previous
condition, except that Landlord shall not be required to rebuild, repair or
replace any part of the partitions, fixtures, additions and other improvements
that may have been constructed, erected or installed in or about the Premises
which were paid for directly by Tenant (not including any amounts paid for by
Tenant as part of the Tenant Improvement Allowance)

 

C.            Lienholders’ Rights in Proceeds. Notwithstanding anything herein
to the contrary, in the event the holder of any indebtedness secured by a
mortgage or deed of trust covering the Premises requires that in the event of
Total Damage to the Premises that the insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made known to Landlord by any such holder, whereupon
all rights and obligations hereunder shall cease and terminate; provided
however, such determination must have been made within four (4) weeks of the
damage or destruction. In such event, Tenant shall not be required to pay for
any unamortized finish-out allowance or commissions remaining under the Lease

 

D.            Waiver of Subrogation. Notwithstanding anything in this Lease to
the contrary, Landlord and Tenant hereby waive and release each other of and
from any and all rights of recovery, claims, actions or causes of action against
each other, or their respective agents, officers and employees, for any loss or
damage that may occur to the Premises, improvements to the Building or personal
property (Building contents) within the Building and/or Premises, for any reason
regardless of cause or origin.  Each party to this Lease agrees immediately
after execution of this Lease to give written notice of the terms of the mutual
waivers contained in this subparagraph to each insurance company that has issued
to such party policies of fire and extended coverage insurance and to have the
insurance policies properly endorsed to provide that the carriers of such
policies waive all rights of recovery under subrogation or otherwise against the
other party

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

5

--------------------------------------------------------------------------------


 

11.          LIABILITY AND INDEMNIFICATION. Except for any claims, rights of
recovery and causes of action that Landlord has released, Tenant shall hold
Landlord harmless from and defend Landlord against any and all claims or
liability for any injury or damage (i) to any person or property whatsoever
occurring in, on or about the Premises or any part thereof, the Building and/or
other common areas, the use of which Tenant may have in accordance with this
Lease, if (and only if) such injury or damage shall be caused in whole or in
part by the negligence or willful misconduct of Tenant, its agents, servants,
employees or invitees; (ii) arising from the conduct or management of any work
done by the Tenant in or about the Premises; (iii) arising from transactions of
the Tenant; and (iv) all costs, counsel fees, expenses and liabilities incurred
in connection with any such claim or action or proceeding brought thereon Except
for any claims, rights of recovery and causes of action that Tenant has
released, Landlord shall hold Tenant harmless from and defend Tenant against any
and all claims or liability for any injury or damage (i) to any person or
property whatsoever occurring in, on or about the Premises or any part thereof,
the Building and/or other common areas, the use of which Tenant may have in
accordance with this Lease, if (and only if) such injury or damage shall be
caused in whole or in part by the gross negligence or willful misconduct of
Landlord, its agents, servants, employees of invitees; and (ii) all costs,
counsel fees, expenses and liabilities incurred in connection with any such
claim or action or proceeding brought thereon. The provisions of this Paragraph
11 shall survive the expiration or termination of this Lease Landlord shall not
be liable in any event for personal injury or loss of Tenant’s property caused
by fire, flood, water leaks, rain, hail, ice, snow, smoke, lightning, wind,
explosion, interruption of utilities or other occurrences, unless such event was
caused by the gross negligence or willful misconduct of Landlord, its agents,
servants, employees or invitees Landlord strongly recommends that Tenant secure
Tenant’s own insurance in excess of the amounts required elsewhere in this Lease
to protect against the above occurrences if Tenant desires additional coverage
for such risks. Tenant shall give prompt notice to Landlord of any significant
accidents involving injury to persons or property.  Furthermore, Landlord shall
not be responsible for lost or stolen personal property, equipment, money or
jewelry from the unless such event was caused by the gross negligence or willful
misconduct of Landlord, its agents, servants, employees or invitees.  Landlord
shall not be liable to Tenant or Tenant’s employees, customers or invitees for
any damages or losses to persons or property caused by any lossees in the
Building or the Project, or for any damages or losses caused by theft, burglary,
assault, vandalism or other crimes unless such event was caused by the gross
negligence or willful misconduct of Landlord, its agents, servants, employees or
invitees.  Landlord strongly recommends that Tenant provide its own security
systems and services and secure Tenant’s own insurance in excess of the amounts
required elsewhere in this Lease to protect against the above occurrences if
Tenant desires additional protection or coverage for such risks.  Tenant shall
give Landlord prompt notice of any criminal or suspicious conduct it observes
within or about the Premises, the Building or the Project and/or any personal
injury or property damage caused thereby Landlord may, but is not obligated to,
enter into agreements with third parties for the provision, monitoring,
maintenance and repair of any courtesy patrols or similar services or fire
protective systems and equipment and, to the extent same is provided at
Landlord’s sole discretion, Landlord shall not be liable to Tenant for any
damages, costs or expenses which occur for any reason in the event any such
system or equipment is not properly installed, monitored or maintained or any
such services are not properly provided. Landlord shall use reasonable diligence
in the maintenance of lighting in the parking areas servicing the Premises,
which shall be at a level to provide a safe environment for Tenant and its
employees, visitors and guests, it being understood that such level to be
determined solely by the Landlord.

 

12.          USE.  The Premises shall be used only for the purpose of
manufacturing, receiving, storing, shipping and selling (other than retail)
products, materials and merchandise made and/or distributed by Tenant, general
office use and for such other legally permitted uses compatible with the
Building’s current zoning Except for the outside storage of waste cutting fluid
and other materials in the area outside of the Premises designated for such
purposes, outside storage, including without limitation storage of trucks and
other vehicles, is prohibited without Landlord’s prior written consent  Tenant
shall comply with all governmental laws, ordinances and regulations applicable
to the use of the Premises and shall promptly comply with all governmental
orders and directives for the correction, prevention and abatement of nuisances
in, upon or connected with the Premises, all at Tenant’s sole expense.  Other
than in the ordinary course of business, Tenant shall not permit any
objectionable or unpleasant odors, smoke, dust, gas, noise or vibrations to
emanate from the Premises, nor take any other action that would constitute a
nuisance or would disturb, unreasonably interfere with or endanger Landlord or
any other lessees of the Building or the Project, it being understood and
permitted that Tenant’s normal business operations create dust and other fumes
relating to polishing and grinding of metals, and that metal machining will be
occurring on an ongoing basis within the Premises.

 

13.          HAZARDOUS WASTE. The term “Hazardous Substances,” as used in this
Lease, shall mean pollutants, contaminants, toxic or hazardous wastes,
radioactive materials or any other substances, the use and/or the removal of
which is required or the use of which is restricted, prohibited or penalized by
any “Environmental Law,” which term shall mean any federal, state or local
statute, ordinance, regulation or other law of a governmental or
quasi-governmental authority relating to pollution or protection of the
environment or the regulation of the storage or handling of Hazardous
Substances. Tenant hereby agrees that: (i) no activity will be conducted on the
Premises that will produce any Hazardous Substances, except for such activities
that are part of the ordinary course of Tenant’s business activities (the
“Permitted Activities”), provided said Permitted Activities are conducted in
accordance with all Environmental Laws and Tenant shall have notified Landlord
of such activities and, in connection therewith, Tenant shall be responsible for
obtaining any required permits or authorizations and paying any fees and
providing any testing required by any governmental agency; (ii) the Premises
will not be used in any manner for the storage of any Hazardous Substances,
except for the temporary storage of such materials that are used in the ordinary
course of Tenant’s business (the “Permitted Materials”), provided such Permitted
Materials are properly stored in a manner and location

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

6

--------------------------------------------------------------------------------


 

meeting all Environmental Laws, and, in connection therewith, Tenant shall be
responsible for obtaining any required permits or authorizations and paying any
fees and providing any testing required by any governmental agency; (iii) no
portion of the Premises will be used as a landfill or a dump; (iv) Tenant will
not install any underground tanks of any type; (v) Tenant will not allow any
surface or subsurface conditions to exist or come into existence that
constitute, or with the passage of time may constitute, a public or private
nuisance; and (vi) Tenant will not permit any Hazardous Substances to be brought
onto the Premises, except for the Permitted Materials, and if so brought or
found located thereon, the same shall be immediately removed, with proper
disposal, and all required clean-up procedures shall be diligently undertaken by
Tenant at its sole cost pursuant to all Environmental Laws.  Landlord and
Landlord’s representatives shall have the right but not the obligation to enter
the Premises for the purpose of inspecting the storage, use and disposal of any
Permitted Materials to ensure compliance with all Environmental Laws Should it
be determined by a court of competent jurisdiction, that any Permitted Materials
are being improperly stored, used or disposed of, in violation of Environmental
Laws, then Tenant shall immediately take such corrective action as requested by
Landlord. Should Tenant fail to take such corrective action within twenty-four
(24) hours, Landlord shall have the right to perform such work and Tenant shall
reimburse Landlord, on demand, for any and all costs associated with said work.
If at any time during or after the term of this Lease, the Premises is found to
be contaminated with Hazardous Substances as a result of Tenant’s operations,
Tenant shall diligently institute proper and thorough clean-up procedures, at
Tenant’s sole cost Tenant agrees to indemnify and hold Landlord harmless from
all claims, demands, actions, liabilities, costs, expenses, damages, penalties
and obligations of any nature arising from or as a result of any contamination
by it of the Premises with Hazardous Substances, or otherwise arising from the
use of the Premises by Tenant.  The foregoing indemnification and the
responsibilities of Tenant shall survive the termination or expiration of this
Lease.  The Landlord recognizes and accepts the fact that Tenant uses nitric
acid and other corrosive and hazardous materials as part of its cleaning and
manufacturing process Tenant agrees to provide Landlord on or before the Lease
Commencement Date, and thereafter as the list changes, a list of Hazardous
Substances that Tenant uses in its manufacturing and cleaning processes  Tenant
agrees to continue to comply with TNRCC and other government regulations
regarding the use of all hazardous materials  To evidence such environmental
compliance, at Landlord’s request Tenant will furnish Landlord a copy of any of
the reports that they have submitted to any government entity.  The Landlord, at
its sole cost and expense, reserves the right to retain an environmental
consultant to monitor Tenant’s handling of hazardous waste to ensure compliance
with environmental laws.

 

14.          INSPECTION. Landlord’s agents and representatives shall have the
right to enter the Premises at any reasonable time, after reasonable notice,
during business hours (or at any time in case of emergency) (i) to inspect the
Premises, (ii) to make such repairs as may be required or permitted pursuant to
this Lease, and/or (iii) during the last six (6) months of the Lease term, for
the purpose of showing the Premises; provided, however, that without Tenant’s
prior consent, Landlord shall not show the Premises to a competitor of Tenant.
In addition, during the last (6) months of the Lease term, Landlord shall have
the right to erect a suitable sign on the Premises stating the Premises are
available for lease Tenant and Landlord shall arrange to meet for a joint
inspection of the Premises prior to vacating.

 

15.          ASSIGNMENT AND SUBLETTING. Tenant will have the right to sublease
all or any portion of the Lease Premises, or assign all of the Lease Premises,
as the case may be, during the primary lease term, or any renewals thereof,
subject to the consent of Landlord, such consent not to be unreasonably
withheld. Any attempted assignment, subletting, transfer or encumbrance by
Tenant in violation of the terms and covenants of this paragraph shall be void
Any assignee, sublessee or transferee of Tenant’s interest in this Lease (all
such assignees, sublessees and transferees being hereinafter referred to as
“Transferees”), by assuming Tenant’s obligations hereunder, shall assume
liability to Landlord for all amounts paid to persons other than Landlord by
such Transferees to which Landlord is entitled or is otherwise in contravention
of this Paragraph 15 No assignment, subletting or other transfer, whether or not
consented to by Landlord or permitted hereunder, shall relieve Tenant of its
liability under this Lease. If an Event of Default occurs while the Premises or
any part thereof are assigned or sublet, then Landlord, in addition to any other
remedies herein provided or provided by law, may collect directly from such
‘Transferee all rents payable to the Tenant and apply such rent against any sums
due Landlord hereunder No such collection shall be construed to constitute a
novation or a release of Tenant from the further performance of Tenant’s
obligations hereunder. If Landlord consents to any subletting or assignment by
Tenant as hereinabove provided, any profits received by Tenant as rent from the
sublessee, after factoring in the cost to sublease the space (tenant
improvements, commissions, etc.) will be equally split between Landlord and
Tenant The following shall additionally constitute an assignment of this Lease
by Tenant for the purposes of this Paragraph 15: the mortgage, pledge,
hypothecation or other encumbrance of or grant of a security interest by Tenant
in this Lease, or of any of Tenant’s rights hereunder If the Landlord chooses to
terminate this Lease as opposed to allowing Tenant to sublease or assign its
space, Tenant will not be required to pay for unamortized finish-out allowance
or commissions on that space. In the event that Tenant has sublet more than
one-third of its space in the Premises, any renewal option as to such space will
automatically terminate

 

16.          CONDEMNATION. If more than fifty percent (50%) of the Premises,
including the parking designated for Tenant under this Lease (unless alternative
parking can be provided by Landlord within one thousand (1000) feet to the
Premises), are taken for any public or quasi-public use under governmental law,
ordinance or regulation, or by right of eminent domain or private purchase in
lieu thereof, and the taking prevents or materially interferes with the use of
the remainder of the Premises for the purpose for which they were leased to
Tenant, then this Lease shall terminate and the rent shall be abated during the
unexpired portion of this Lease, effective on the date of such taking. If less
than fifty percent (50%) of the Premises or the

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

7

--------------------------------------------------------------------------------


 

parking designated for Tenant under this Lease (unless alternative parking can
be provided by Landlord within one thousand (1000) feet to the Premises), are
taken for any public or quasi-public use under any governmental law, ordinance
or regulation, or by right of eminent domain or private purchase in lieu
thereof, or if the taking does not prevent or materially interfere with the use
of the remainder of the Premises for the purpose for which they were leased to
Tenant, then this Lease shall not terminate, but the rent payable hereunder
during the unexpired portion of this Lease shall be reduced to such extent as
may be fair and reasonable under all of the circumstances All compensation
awarded in connection with or as a result of any of the foregoing proceedings
shall be the property of Landlord, provided, to the extent any of the award is
for Tenant Improvements, such amounts shall be deducted from the Amortizable
Tenant Improvement Allowance (as defined herein), and Tenant hereby assigns any
interest in any such award to Landlord; provided, however, Landlord shall have
no interest in any award made to Tenant for loss of business or goodwill or for
the taking of Tenant’s trade fixtures and personal property, if a separate award
for such items is made to Tenant

 

17.          HOLDING OVER.  At the termination of this Lease by its expiration
or otherwise, Tenant shall immediately deliver possession of the Premises to
Landlord with all repairs and maintenance required herein to be performed by
Tenant completed If, for any reason, Tenant retains possession of the Premises
after the expiration or termination of this Lease, unless the parties hereto
otherwise agree in writing, such possession shall be deemed to be a tenancy at
will only, and all of the other terms and provisions of this Lease shall be
applicable during such period, except that Tenant shall pay Landlord from time
to time, upon demand, as rental for the period of such possession, an amount
equal to one and one-half (11/2) times the rent in effect on the date of such
termination of this Lease, computed on a daily basis for each day of such
period.  No holding over by Tenant, whether with or without consent of Landlord,
shall operate to extend this Lease except as otherwise expressly provided. The
preceding provisions of this Paragraph 17 shall not be construed as consent for
Tenant to retain possession of the Premises in the absence of written consent
thereto by Landlord.

 

18.          QUIET ENJOYMENT. Landlord represents that it has the authority to
enter into this Lease and that, so long as Tenant pays all amounts due hereunder
and performs all other covenants and agreements herein set forth, Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the term hereof
without hindrance or molestation from Landlord, subject to the terms and
provisions of this Lease.

 

19.          EVENTS OF DEFAULT.  The following events (herein individually
referred to as an “Event of Default”) each shall be deemed to be a default in or
breach of Tenant’s obligations under this Lease:

 

A             Tenant shall fail to pay any installment of the rent herein
reserved when due, or any other payment or reimbursement to Landlord required
herein when due, and such failure shall continue for a period of five (5) days
after Tenant has received from Landlord verbal notice that such payment has not
been received when due, such notice to not be given by Landlord before a period
of five (5) days from the date such payment was due.

 

B             [Intentionally Omitted]

 

C.            Tenant shall fail to discharge or bond around any lien placed upon
the Premises in violation of Paragraph 22 hereof within twenty (20) days after
any such lien or encumbrance is filed against the Premises

 

D             Tenant shall default in the performance of any of its obligations
under any other lease to Tenant from Landlord, or from any person or entity
affiliated with or related to Landlord, and same shall remain uncured after the
lapsing of any applicable cure periods provided for under such other lease

 

E              Tenant shall fail to comply with any term, provision or covenant
of this Lease (other than those listed above in this paragraph) and shall not
cure, or be attempting to cure and diligently pursuing such cure, such failure
within thirty (30) days after written notice thereof from Landlord

 

20.          REMEDIES. Upon each occurrence of an Event of Default, Landlord
shall have the option to pursue any one or more of the following remedies
without any notice or demand:

 

(a)           Terminate this Lease;

 

(b)           Enter upon and take possession of the Premises without terminating
this Lease;

 

(c)           Make such payments and/or take such action and pay and/or perform
whatever Tenant is obligated to pay or perform under the terms of this Lease,
and Tenant agrees that Landlord shall not be liable for any damages resulting to
Tenant from such action; and/or

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

8

--------------------------------------------------------------------------------


 

(d)           Alter all locks and other security devices at the Premises, with
or without terminating this Lease, and pursue, at Landlord’s option, one or more
remedies pursuant to this Lease, and Tenant hereby expressly agrees that
Landlord shall not be required to provide to Tenant the new key to the Premises,
regardless of hour, including Tenant’s regular business hours;

 

and in any such event Tenant shall immediately vacate the Premises, and if
Tenant fails to do so, Landlord, without waiving any other remedy it may have,
may enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying such Premises or any part thereof,
without being liable for prosecution or any claim of damages therefore. In the
event of any violation of Section 93 002 of the Texas Property Code by Landlord
or by any agent or employee of Landlord, Tenant hereby expressly waives any and
all rights Tenant may have under Paragraph (g) of such Section 93 002

 

A.            Damages Upon Termination. If Landlord terminates this Lease at
Landlord’s option, Tenant shall be liable for and shall pay to Landlord the sum
of all rental and other payments owed to Landlord hereunder accrued to the date
of such termination, plus, as liquidated damages, an amount equal to (i) the
present value of the total rental and other payments owed hereunder for the
remaining portion of the Lease term, calculated as if such term expired on the
date set forth in Paragraph 1, less (ii) the present value of the then fair
market rental for the Premises for such period.

 

B.            Damages Upon Repossession. If Landlord repossesses the Premises
without terminating this Lease, Tenant, at Landlord’s option, shall be liable
for and shall pay Landlord on demand all rental and other payments owed to
Landlord hereunder, accrued to the date of such repossession, plus all amounts
required to be paid by Tenant to Landlord until the date of expiration of the
term as stated in Paragraph 1, diminished by all amounts actually received by
Landlord through reletting the Premises during such remaining term (but only to
the extent of the rent herein reserved). Actions to collect amounts due by
Tenant to Landlord under this paragraph may be brought from time to time, on one
or more occasions, without the necessity of Landlord’s waiting until expiration
of the Lease term.

 

C             Costs of Reletting, Removing, Repairs and Enforcement. Upon an
Event of Default, in addition to any sum provided to be paid under this
Paragraph 20, Tenant also shall be liable for and shall pay to Landlord
(i) brokers’ fees and all other costs and expenses incurred by Landlord in
connection with reletting the whole or any part of the Premises, but, in the
event that the reletting is for a period longer than the original term of this
Lease, only for costs and expenses directly related to the period of time left
on the original term of this Lease; (ii) the costs of removing, storing or
disposing of Tenant’s or any other occupant’s property; (iii) the costs of
repairing, altering, remodeling or otherwise putting the Premises into condition
acceptable to a new tenant or tenants; (iv) any and all reasonable costs and
expenses incurred by Landlord in effecting compliance with Tenant’s obligations
under this Lease; and (v) all reasonable expenses incurred by Landlord in
enforcing or defending Landlord’s rights and/or remedies hereunder, including
without limitation all reasonable attorneys’ fees and all court costs incurred
in connection with such enforcement or defense.

 

D.            Late Charge. In the event Tenant fails to make any payment due
hereunder within five (5) days after such payment is due, including without
limitation any rental or escrow payment, in order to help defray the additional
cost to Landlord for processing such late payments and not as interest, Tenant
shall pay to Landlord on demand a late charge in an amount equal to five percent
(5%) of such payment. The provision for such late charge shall be in addition to
all of Landlord’s other rights and remedies hereunder or at law, and shall not
be construed as liquidated damages or as limiting Landlord’s remedies in any
manner.

 

E.             Interest on Past Due Amounts If Tenant fails to pay any sum which
at any time becomes due to Landlord under any provision of this Lease as and
when the same becomes due hereunder, and such failure continues for ten
(10) days after the due date for such payment, then Tenant shall pay to Landlord
interest on such overdue amounts from the date due until paid at an annual rate
which equals the lesser of (i) twelve percent (12%) or (ii) the highest rate
then permitted by law

 

F              No Implied Acceptances or Waivers. Exercise by Landlord of any
one or more remedies hereunder granted or otherwise available shall not be
deemed to be an acceptance by Landlord of Tenant’s surrender of the Premises, it
being understood that such surrender can be effected only by the written
agreement of Landlord.  Tenant and Landlord further agree that forbearance by
Landlord to enforce any of its rights under this Lease or at law or in equity
shall not be a waiver of Landlord’s right to enforce any one or more of its
rights, including any right previously forborne, in connection with any existing
or subsequent default. No re-entry or taking possession of the Premises by
Landlord shall be construed as an election on its part to terminate this Lease,
unless a written notice of such intention is given to Tenant, and,
notwithstanding any such reletting or re-entry or taking possession of the
Premises, Landlord may at any time thereafter elect to terminate this Lease for
a previous default, provided that Landlord makes such election within ninety
(90) days of such default. Pursuit of any remedies hereunder shall not preclude
the pursuit of any other remedy herein provided or any other remedies provided
by law, nor shall pursuit of any remedy herein provided constitute a forfeiture
or waiver of any rent due to Landlord hereunder or of any damages occurring to
Landlord by reason of the violation of any of the terms, provisions and
covenants contained in this Lease.  Landlord’s acceptance of any rent following
an Event of Default hereunder shall not be construed as Landlord’s waiver of
such Event of Default No waiver by Landlord of any violation or breach of any of
the terms, provisions and covenants of this Lease shall be deemed or construed
to constitute a waiver of any other violation or default.

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

9

--------------------------------------------------------------------------------


 

G.            Reletting of Premises.  In the event of any termination of this
Lease and/or repossession of the Premises for an Event of Default, Landlord
shall use reasonable efforts to relet the Premises and to collect rental after
reletting, with no obligation to accept any lessee that Landlord deems
undesirable or to expend any funds in connection with such reletting or
collection of rents therefrom.  Tenant shall not be entitled to credit for or
reimbursement of any proceeds of such reletting in excess of the rental owed
hereunder for the period of such reletting.  Landlord may relet the whole or any
portion of the Premises, for any period, to any tenant and for any use or
purpose.

 

H             Landlord’s Default.  If Landlord fails to perform any of its
obligations hereunder within thirty (30) days after written notice from Tenant
specifying such failure, Tenant’s shall have the right to perform such
obligations and shall have the right to bill Landlord for the costs of such
actions. Unless and until Landlord fails to so cure any default after such
notice, Tenant shall not have any remedy or cause of action by reason thereof.
 All obligations of Landlord hereunder will be construed as covenants, not
conditions; and all such obligations will be binding upon Landlord only during
the period of its possession of the premises and not thereafter.  The term
“Landlord” shall mean only the owner, for the time being, of the Premises and,
in the event of the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all covenants and
obligations of the Landlord thereafter accruing, provided that such covenants
and obligations shall be binding during the Lease term upon each new owner for
the duration of such owner’s ownership Notwithstanding any other provision of
this Lease, except as provided herein, Landlord shall not have any personal
liability hereunder. In the event of any breach or default by Landlord in any
term or provision of this Lease, Tenant agrees to look solely to the equity or
interest then owned by Landlord in the Premises or the Building  The exercise by
Tenant of any one or more remedies hereunder granted or otherwise available
shall not be deemed to be an acceptance by Tenant of Landlord’s performance, it
being understood that such acceptance can be effected only by the written
agreement of Tenant  Tenant and Landlord further agree that forbearance by
Tenant to enforce any of its rights under this Lease or at law or in equity
shall not be a waiver of Tenant’s right to enforce any one or more of its
rights, including any right previously forborne, in connection with any existing
or subsequent default Pursuit of any remedies hereunder shall not preclude the
pursuit of any other remedy herein provided or any other remedies provided by
law, nor shall pursuit of any remedy herein provided constitute a forfeiture or
waiver of any damages occurring to Tenant by reason of the violation of any of
the terms, provisions and covenants contained in this Lease  No waiver by Tenant
of any violation or breach of any of the terms, provisions and covenants of this
Lease shall be deemed or construed to constitute a waiver of any other violation
or default.

 

I               Tenant’s Personal Property  If Landlord repossesses the Premises
pursuant to the authority herein granted, or if Tenant vacates or abandons all
or any part of the Premises, then, in addition to Landlord’s rights under
Paragraph 27 hereof, Landlord shall have the right to (i) keep in place and use,
or (ii) remove and store, all of the furniture, fixtures and equipment at the
Premises, including that which is owned by or leased to Tenant, at all times
prior to any foreclosure thereon by Landlord or repossession thereof by any
lessor thereof or third party having a lien thereon. In addition to the
Landlord’s other rights hereunder, Landlord may dispose of the stored property
if Tenant does not claim the property within ten (10) days after the date the
property is stored. Landlord shall give Tenant at least ten (10) days prior
written notice of such intended disposition Landlord shall also have the right
to relinquish possession of all or any portion of such furniture, fixtures,
equipment and other property to any person (“Claimant”) who presents to Landlord
a copy of any instrument represented by Claimant to have been executed by Tenant
(or any predecessor of Tenant) granting Claimant the right under various
circumstances to take possession of such furniture, fixtures, equipment or other
property, without the necessity on the part of Landlord to inquire into the
authenticity or legality of said instrument. The rights of Landlord herein
stated shall be in addition to any and all other rights that Landlord has or may
hereafter have at law or in equity, and Tenant stipulates and agrees that the
rights granted Landlord under this paragraph are commercially reasonable.

 

21.          MORTGAGES. Provided that Landlord furnishes Tenant the
non-disturbance agreement required under Exhibit C-8, Tenant accepts this Lease
subject and subordinate to any mortgages and/or deeds of trust now or at any
time hereafter constituting a lien or charge upon the Premises or the
improvements situated thereon or the Building, provided, however, that if the
mortgagee, trustee or holder of any such mortgage or deed of trust elects to
have Tenent’s interest in this Lease superior to any such instrument, then by
notice to Tenant from such mortgagee, trustee or holder, this Lease shall be
deemed superior to such lien, whether this Lease was executed before or after
said mortgage or deed of trust Tenant, at any time hereafter on demand, shall
execute any instruments, releases or other documents that may be required by any
mortgagee, trustee or holder for the purpose of subjecting and subordinating
this Lease to the lien of any such mortgage Tenant shall not terminate this
Lease or pursue any other remedy available to Tenant hereunder for any default
on the part of Landlord without first giving written notice by certified or
registered mail, return receipt requested, to any mortgagee, trustee or holder
of any such mortgage or deed of trust, the name and post office address of which
Tenant has received written notice, specifying the default in reasonable detail
and affording such mortgagee, trustee or holder a reasonable opportunity (but in
no event less than thirty (30) days) to make performance, at its election, for
and on behalf of Landlord.

 

22.          MECHANIC’S LIENS. Tenant has no authority, express or implied, to
create or place any lien or encumbrance of any kind or nature whatsoever upon,
or in any manner to bind, the interest of Landlord or Tenant in the Premises.
Tenant will save and hold Landlord harmless from any and all loss, cost or
expense, including without limitation attorneys’ fees, based on or

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

10

--------------------------------------------------------------------------------


 

arising out of asserted claims or liens against the leasehold estate or against
the right, title and interest of the Landlord in the Premises or under the terms
of this Lease

 

23.          MISCELLANEOUS.

 

A             Interpretation The captions inserted in this Lease are for
convenience only and in no way define, limit or otherwise describe the scope or
intent of this Lease, or any provision hereof, or in any way affect the
interpretation of this Lease Any reference in this Lease to rentable area shall
mean the rentable area as determined by the guidelines of the BOMA for such
purposes.

 

B             Binding Effect. Except as otherwise herein expressly provided, the
terms, provisions and covenants and conditions in this Lease shall apply to,
inure to the benefit of and be binding upon the parties hereto and upon their
respective heirs, executors, personal representatives, legal representatives,
successors and assigns Landlord shall have the right to transfer and assign, in
whole or in part, its rights and obligations in the Premises and in the Building
and other property that are the subject of this Lease.

 

C             Evidence of Authority. Tenant agrees to furnish to Landlord,
promptly upon demand, a corporate resolution, proof of due authorization by
partners or other appropriate documentation evidencing the due authorization of
such party to enter into this Lease.

 

D             Force Majeure Neither Landlord nor Tenant shall be held
responsible for delays in the performance of its obligations hereunder when
caused by material shortages, acts of God, labor disputes or other events beyond
the control of Landlord or Tenant, as the case may be.

 

E              Payments Constitute Rent. Notwithstanding anything in this Lease
to the contrary, all amounts payable by Tenant to or on behalf of Landlord under
this Lease, whether or not expressly denominated as rent, shall constitute rent.

 

F              Estoppel Certificates. Tenant agrees, from time to time, within
ten (10) days after request of Landlord, to deliver to Landlord, or Landlord’s
designee, an estoppel certificate stating that this Lease is in full force and
effect, the date to which rent has been paid, the unexpired term of this Lease,
any defaults existing under this Lease (or the absence thereof) and such other
factual or legal matters pertaining to this Lease as may be requested by
Landlord. It is understood and agreed that Tenant’s obligation to furnish such
estoppel certificates in a timely fashion is a material inducement for
Landlord’s execution of this Lease Landlord agrees, from time to time, within
ten (10) days after request of Tenant, to deliver to Tenant, or Tenant’s
designee, an estoppel certificate stating that this Lease is in full force and
effect, the date to which rent has been paid, the unexpired term of this Lease,
any defaults existing under this Lease (or the absence thereof) and such other
factual or legal matters pertaining to this Lease as may be requested by Tenant

 

Tenant agrees, on an annual basis, to deliver to Landlord copies of Tenant’s
annual audited financial statements, including an income statement, a balance
sheet and related footnotes.

 

G             Entire Agreement. This Lease constitutes the entire understanding
and agreement of Landlord and Tenant with respect to the subject matter of this
Lease, and contains all of the covenants and agreements of Landlord and Tenant
with respect thereto. Landlord and Tenant each acknowledge that no
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or tenant,
which are not contained herein, and any prior agreements, promises, negotiations
or representations not expressly set forth in this Lease are of no force or
effect. EXCEPT AS SPECIFICALLY PROVIDED IN THIS LEASE, TENANT HEREBY WAIVES THE
BENEFIT OF ALL WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY THAT THE PREMISES ARE SUITABLE
FOR ANY PARTICULAR PURPOSE. Landlord’s agents and employees do not and will not
have authority to make exceptions, changes or amendments to this Lease, or
factual representations not expressly contained in this Lease. Under no
circumstances shall Landlord or Tenant be considered an agent of the other This
Lease may not be altered, changed or amended except by an instrument in writing
signed by both parties hereto

 

H             Survival of Obligations. All obligations of Tenant hereunder not
fully performed as of the expiration or earlier termination of the term of this
Lease shall survive the expiration or earlier termination of the term hereof,
including without limitation all payment obligations with respect to taxes and
insurance and all obligations concerning the condition and repair of the
Premises. Upon the expiration or earlier termination of the term hereof, and
prior to Tenant vacating the Premises, Tenant shall pay to Landlord any amount
reasonably estimated by Landlord as necessary to put the Premises in good
condition and repair, reasonable wear and tear excluded, including without
limitation the cost of repairs to and replacements of all heating and air
conditioning systems and equipment therein Tenant shall also, prior to vacating
the Premises, pay to Landlord the amount, as estimated by Landlord, of Tenant’s
obligation hereunder for real estate taxes and insurance premiums for the year
in which the Lease expires or terminates. All such amounts shall be used and
held by Landlord for payment of such obligations of

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

11

--------------------------------------------------------------------------------


 

Tenant hereunder, with Tenant being liable for any additional costs therefore
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied, as the case may be. Any
Security Deposit held by Landlord may, at Landlord’s option, be credited against
any amounts due from Tenant under this Paragraph 23H

 

I.              Severability of Terms. If any clause or provision of this Lease
is illegal, invalid or unenforceable under present or future laws effective
during the term of this Lease, then, in such event, it is the intention of the
parties hereto that the remainder of this Lease shall not be affected thereby,
and it is also the intention of the parties to this Lease that in lieu of each
clause or provision of this Lease that is illegal, invalid or unenforceable,
there be added, as a part of this Lease, a clause or provision as similar in
terms to such illegal, invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable

 

J.             Effective Date. All references in this Lease to “the date hereof”
or similar references shall be deemed to refer to the last date, in point of
time, on which all parties hereto have executed this Lease

 

K.            Brokers’ Commission. Tenant represents and warrants that, except
for Commercial Industrial Properties and Keith Zimmerman (whose broker is
Bradley Schlosser), it has dealt with and will deal with no broker, agent or
other person in connection with this transaction or future related transactions
and that no broker, agent or other person brought about this transaction, and
Tenant agrees to indemnify and hold Landlord harmless from and against any
claims by any broker, agent or other person claiming a commission or other form
of compensation by virtue of having dealt with Tenant with regard to this
leasing transaction.

 

Landlord acknowledges and accepts CIP and Keith Zimmerman (whose broker is
Bradley Schlosser) (collectively, the “Brokers”) represent only Tenant Landlord
will pay a commission to the Brokers equal to four percent (4%) of the Total
Rents. Total Rents shall be defined as base net rent reflecting Seven Dollars
($7.00) per square foot of tenant improvements, which shall be equal to Six
Dollars ($6.00) per square foot per year  The payment for the initial five
(5)-year period will be made in two (2) equal installments; the initial payment
will be made upon lease execution and the second and final payment will be made
upon the Rent Commencement Date In addition, if Tenant does not elect to
exercise its termination option, then Landlord shall pay a commission as noted
above (adjusted for increases in base rent) for years 6 through 10 at the time
of such election. Landlord will also pay four percent (4%) of the Total Rents on
expansions as well as two percent (2%) of the Total Rents for any extensions
beyond the initial ten (10)-year term, subject to a mutually agreed upon
Commission Agreement between Landlord and Brokers

 

L.             Ambiguity Landlord and Tenant hereby agree and acknowledge that
this Lease has been fully reviewed and negotiated by both Landlord and Tenant,
and that Landlord and Tenant have each had the opportunity to have this Lease
reviewed by their respective legal counsel, and, accordingly, in the event of
any ambiguity herein.  Tenant does hereby waive the rule of construction that
such ambiguity shall be resolved against the party who prepared this Lease

 

M            [Intentionally Omitted]

 

N             Third Party Rights. Nothing herein expressed or implied is
intended, or shall be construed, to confer upon or give to any person or entity,
other than the parties hereto, any right or remedy under or by reason of this
Lease

 

O             Exhibits and Attachments. All exhibits, attachments, riders and
addenda referred to in this Lease, and the exhibits listed herein below and
attached hereto, are incorporated into this Lease and made a part hereof for all
intents and purposes as if fully set out herein  All capitalized terms used in
such documents shall, unless otherwise defined therein, have the same meanings
as are set forth herein.

 

P.             Applicable Law. This Lease has been executed in the State of
Texas and shall be governed in all respects by the laws of the State of Texas
 It is the intent of Landlord and Tenant to conform strictly to all applicable
state and federal usury laws  All agreements between Landlord and Tenant,
whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever shall the
amount contracted for, charged or received by Landlord for the use, forbearance
or retention of money hereunder or otherwise exceed the maximum amount which
Landlord is legally entitled to contract for, charge or collect under the
applicable state or federal law.  If, from any circumstance whatsoever,
fulfillment of any provision hereof at the time performance of such provision
shall be due shall involve transcending the limit of validity prescribed by law,
then the obligation to be fulfilled shall be automatically reduced to the limit
of such validity, and if from any such circumstance Landlord shall ever receive
as interest or otherwise an amount in excess of the maximum that can be legally
collected, then such amount which would be excessive interest shall be applied
to the reduction of rent hereunder, and if such amount which would be excessive
interest exceeds such rent, then such additional amount shall be refunded to
Tenant.

 

24.          NOTICES. Each provision of this instrument or of any applicable
governmental laws, ordinances, regulations and other requirements with reference
to the sending, mailing or delivering of notice or the making of any payment by
Landlord to

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

12

--------------------------------------------------------------------------------


 

Tenant or with reference to the sending, mailing or delivering of any notice or
the making of any payment by Tenant to Landlord shall be deemed to be complied
with when and if the following steps are taken:

 

(i)            All rent and other payments required to be made by Tenant to
Landlord hereunder shall be payable to Landlord at the address for Landlord set
forth below or at such other address as Landlord may specify from time to time
by written notice delivered in accordance herewith  Tenant’s obligation to pay
rent and any other amounts to Landlord under the terms of this Lease shall not
be deemed satisfied until such rent and other amounts have been actually
received by Landlord

 

(ii)           All payments required to be made by Landlord to Tenant hereunder
shall be payable to Tenant at the address set forth below, or at such other
address within the continental United States as Tenant may specify from time to
time by written notice delivered in accordance herewith

 

(iii)          Except as expressly provided herein, any written notice, document
or payment required or permitted to be delivered hereunder shall be deemed to be
delivered when received or, whether actually received or not, when deposited in
the United States Mail, postage prepaid, Certified or Registered Mail, addressed
to the parties hereto at the respective addresses set out below, or at such
other address as they have theretofore specified by written notice delivered in
accordance herewith

 

(iv)          All notices to Tenant, whether written or verbal, are to be
delivered, mailed or communicated, as the case may be, to:

 

Encore Orthopedics, Inc

         Metric Blvd. (after the Lease Commencement Date)

8900 Shoal Creek Blvd., Bldg 300 (before the Lease Commencement Date)

Austin, Texas 78758 (after the Lease Commencement Date)

Austin, Texas 78757 (before the Lease Commencement Date)

Attn : Craig L. Smith, President or Harry L Zimmerman, Vice President-General
Counsel

 

25.          ADDITIONAL PROVISIONS.  See EXHIBIT “C” attached hereto and
incorporated herein by reference

 

26.          [Intentionally Omitted]

 

27.          LANDLORD’S LIEN. In addition to any statutory lien for rent in
Landlord’s favor, subject to the provisions hereof, Landlord shall have and
Tenant hereby grants to Landlord a continuing security interest in all rentals
and other sums of money which may become due under this Lease from Tenant, all
goods, equipment, fixtures, furniture, inventory, and other personal property of
Tenant now or hereafter situated at, on or within the real property described in
EXHIBIT “A” attached hereto and incorporated herein by reference, and such
property shall not be removed therefrom without the consent of Landlord, except
in the ordinary course of Tenant’s business  In the event any of the foregoing
described property is removed from the Premises in violation of the covenant in
the preceding sentence, the security interest shall continue in such property
and all proceeds and products, regardless of location. Upon an Event of Default
hereunder by Tenant, in addition to all of Landlord’s other rights and remedies,
Landlord shall have all rights and remedies under the Uniform Commercial Code,
including without limitation the right to sell the property described in this
paragraph at public or private sale at any time after ten (10) days prior notice
by Landlord  Tenant hereby agrees to execute such other instruments deemed by
Landlord as necessary or desirable under applicable law to perfect more fully
the security interest hereby created  Landlord and Tenant agree that this Lease
and security agreement and EXHIBIT “A” attached hereto serves as a financing
statement and that a copy, photograph or other reproduction of this portion of
this Lease may be filed of record by Landlord and have the same force and effect
as the original  This security agreement and financing statement also covers
fixtures located at the Premises subject to this Lease and legally described in
EXHIBIT “A” attached hereto, and all rents or other consideration received by or
on behalf of Tenant in connection with any assignment of Tenant’s interest in
this Lease or any sublease of the Premises or any part thereof, and, therefore,
may also be filed for record in the appropriate real estate records. It is
agreed and understood that the lien the Landlord has as a result of this
provision shall be subordinate to any and all liens granted by Tenant to any
lender, equipment lessor, or other creditor  Landlord agrees to execute as
necessary such commercially reasonable subordination agreements as are requested
by Tenant to evidence the subordination described in this provision. In the
event that Landlord fails to execute such commercially reasonable subordination
agreement within ten (10) business days of receipt of a commercially reasonable
agreement, then Landlord shall thereafter forfeit all rights it has under this
provision

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

13

--------------------------------------------------------------------------------


 

EXECUTED BY LANDLORD, this 11th day of June, 1996

 

 

 

 

MET 94, LTD., a Texas Limited Partnership:

 

By: ORI, Inc., a Texas Corporation, General Partner

 

 

 

/s/ Sanford L Gottesman

 

By:

Sanford L Gottesman

 

Title:

President

 

Address:

c/o Trammell Crow Central Texas, Inc.

 

 

301 Congress Avenue, Suite 1300, Austin, TX 78701

 

 

 

 

 

 

EXECUTED BY TENANT, this        day of June, 1996

 

 

 

ENCORE ORTHOPEDIC, INC :

 

 

 

 

/s/ Craig L Smith

 

By:

Craig L Smith

 

Title:

President

 

Address:

 8900 Shoal Creek Blvd , Bldg 300

 

 

Austin, Texas 78757

 

EXHIBIT “A”

-

Description of Premises

EXHIBIT “B”

-

Location of Parking

EXHIBIT “C”

-

Additional Provisions

EXHIBIT “D”

-

Form of Letter of Credit

EXHIBIT “E”

-

Sign Plan

 

 

 

Initial

Illegible

 

 

Date

6/6/96

 

14

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE AGREEMENT BETWEEN
MET 94, LTD., AS LANDLORD, AND
ENCORE ORTHOPEDICS, INC., AS TENANT

 

To be attached to and form a part of Lease made the 11th day of June, 1996
(which together with any amendments, modifications and extensions thereof, is
hereinafter called the Lease), between Landlord and Tenant, covering a total of
52,800 square feet and located at 9800 Metric Boulevard, Austin, Texas, known as
Metric #4.

 

WITNESSETH that the Lease is hereby amended as follows:

 

Paragraph 2.A shall be amended to adjust the monthly as referenced in Exhibit C,
Paragraphs 3 and 4 of the follows:

 

TERM

 

MONTHLY RENTAL AMOUNT
PER SQUARE FOOT

 

TOTAL MONTHLY RENTAL
AMOUNT

 

Years 1 - 5

 

$

0.6709

 

$

35,422.26

 

Years 6 - 10

 

$

0.7709

 

$

40,702.26

 

 

Except as herein and hereby modified and amended the Agreement of Lease shall
remain in full force and effect and all the terms, provisions, covenants and
conditions thereof are hereby ratified and confirmed.

 

DATED AS OF THE 31st DAY OF March, 1997.

 

 

 

 

 

 

 

 

 

WITNESS:

 

LANDLORD:

 

 

MET 94, LTD., a Texas Limited Partnership

 

 

By: ORI Inc, a Texas Corporation, General Partner

 

 

 

 

 

/s/ Sanford L. Gottesman

 

 

By: Sanford L. Gottesman

 

 

Title: President

 

 

 

WITNESS:

 

TENANT:

 

 

ENCORE ORTHOPEDIC, INC.:

 

 

 

[g16781kk05i001.jpg]

 

[g16781kk05i002.jpg]

 

 

 

 

 

Printed Name: Craig L. Smith

 

 

Title: President

 

 

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE LEASE AGREEMENT BETWEEN
ENCORE MEDICAL, L.P., AS SUCCESSOR IN INTEREST TO ENCORE
ORTHOPEDICS, INC., AS TENANT, AND MET 4/12, LTD., A TEXAS LIMITED
PARTNERSHIP, AS LANDLORD

 

To be attached to and form a part of the Lease made the 11th day of June, 1996
(which together with any amendments, modifications and extensions thereof, is
hereinafter called the “Lease”), between Landlord and Tenant, covering a total
of 52,800 square feet and located at 9800 Metric Blvd., Austin, Texas 78758,
known as Metric 4 (“Premises”).

 

Terms capitalized herein that are not defined herein shall have the meaning
ascribed to them in the Lease.

 

1.             The Lease is hereby extended and renewed for a further term of
sixty (60) months to expire on the 31st day of March, 2012, on condition that
Landlord and Tenant comply with all terms, covenants and conditions contained in
the Lease, and the Monthly Base Rent shall be as listed below:

 

 

 

 

 

Tenant Finish

 

Total Monthly

 

 

 

Monthly Base P.S.F.

 

Amortization 

 

Base Rent

 

Months

 

Rate

 

P.S.F. (“TFA”)

 

including TFA

 

10/3/2005-9/30/2009

 

$

0.62

 

$

0.0457

 

$

35,148.96

 

10/1/2009-3/31/2012

 

$

0.65

 

$

0.0457

 

$

36,732.96

 

 

These amounts shall be in addition to Tenant’s proportionate share of common
area maintenance, property taxes, management fees, and insurance as currently
provided in the Lease, and any Additional Tenant Finish Amortization as
described in paragraph 8 below.

 

2.             Notwithstanding any other provision of the Lease, Tenant will not
be responsible for pass through of capital expenditures except for (a) any
capital expenditures requested by Tenant , and paid for by Landlord, for which
Landlord is not otherwise responsible under the terms of the Lease; and (b) the
annual amortization over the actual useful life as determined by Landlord in its
reasonable discretion, with a reasonable salvage value, on a straight line basis
of the costs of (i) any non-structural capital improvements made by Landlord and
required by any changes in applicable building codes or laws enacted after the
Commencement Date; and (ii) the cost of any non-structural capital improvements
made by Landlord after the Commencement Date that are reasonably intended to
achieve a current savings in operating expenses, but only to the extent of the
savings. Landlord will continue to be responsible for the repair and cost of
construction defects in the Building, the Building systems, the parking lot, and
the other areas outside the Building, to the extent it is required to do so
under the terms of the Lease.

 

3.             Tenant and Landlord agree that Tenant currently has a security
deposit on file in the amount of $25,000.00 per paragraph 2B of’ the Lease.
Landlord will return said Security Deposit to Tenant upon the signing of this
Second Amendment, but the Security Deposit will be restored with Landlord on the
date that is the first to occur of (i) Encore Medial Corporation reporting a

 

--------------------------------------------------------------------------------


 

fiscal year end net worth less than One Hundred Million Dollars ($100,000,000)
or (ii) January 1, 2012.

 

4.             Landlord has an option to relocate the current neighboring tenant
in Metric 4, Image Microsystems, Inc. (“Neighbor”), either to Metric 12 or
Metric 10E. Should Tenant need expansion space, Landlord will work in good faith
to relocate the Neighbor. Any space (the “Expansion Space”) provided in Metric 4
under this provision shall be leased under the same concessions, allowances and
amortization opportunities as are the Premises, except allowances shall be
prorated on a straight line basis based on length of term remaining, and the
lease term for any expansion space shall be coterminous with the lease term of
the Premises, subject to a three (3)-year minimum term. The rental rate for any
Expansion Space shall be equal to ninety-five percent (95%) of the then current
Market Rate (as defined and determined pursuant to Exhibit C-1 of the Lease).

 

5.             Landlord is the owner of the Premises, as well as the adjacent
96,000 square foot premises within Metric 4. It is agreed that Tenant shall have
an ongoing right of first refusal to lease the adjacent space from the Landlord
subject to any existing lease(s) in place. In the event a prospective tenant
desires to lease this space from Landlord, Landlord shall notify Tenant thereof
in the manner provided in the Lease for notice, whereupon Tenant shall have
seven (7) business days after receipt of such notice in which to elect to
exercise Tenant’s right of first refusal. In the event Tenant fails to give
Landlord written notice of Tenant’s election to lease the adjacent space within
said seven (7) business day period, Tenant shall have no further right, title or
interest in the adjacent space and this right of first refusal shall terminate
and be of no further force and effect as it relates to the current prospective
tenant, but shall remain in place for such space as it relates to future
prospective tenants. If, on the other hand, Tenant exercises its right of first
refusal in the manner provided above, the rental rate for this Expansion Space
shall be equal to the rate which had been agreed to be accepted by the
prospective tenant for such space and shall include an allowance package equal
to that offered to the proposed new Tenant.

 

Tenant may at any time, but not more than once every twelve (12) months, request
from Landlord, by notice, a list of all available and unencumbered space in
Metric 4 or Metric 12.

 

6.             Any Expansion Space leased to Tenant in accordance with paragraph
4 and 5 above (or otherwise) shall be for a lease term that is coterminous with
the expiration date of the Lease subject to a three (3)-year minimum term, and
shall be subject to identical renewal options. In the event Tenant leases
Expansion Space within the last thirty-six (36) months of the Lease term, Tenant
shall have the option to extend the Lease on the Premises for a period that
would be coterminous with that of any Expansion Space. The rental rate for any
extended term for the Premises under this scenario would be ninety-five percent
(95%) of the then current Market Rate, with a floor of Tenant’s then current
rental rate and a cap of one hundred five percent (105%) of Tenant’s then
current rental rate in effect at the time of the expansion. Additionally, for
any proposed expansion space, Tenant shall have the right to require Landlord to
advance to it up to an additional Five Dollars ($5.00) per rentable square foot
for Tenant improvement allowances, which advance shall be repaid based on a
straight-line amortization over the Lease term at an annual percentage rate of
ten percent (10%), subject to there being no material adverse change in Encore
Medical Corporation’s financial situation as of the time of the request when
compared to Encore Medical

 

2

--------------------------------------------------------------------------------


 

Corporation’s financial situation as of the date of this Second Amendment. Such
election shall be made prior to commencement of construction.

 

7.             If Tenant is not in default hereunder, Tenant shall have the
right and option to renew the Lease for the entire portion of the Premises,
including any Expansion Space leased within Metric 4 or 12, or solely for the
initial 52,800 square feet of the Premises, for two (2) additional five (5) year
terms by delivering written notice thereof to Landlord at least one hundred
eighty (180) days, but no more than two hundred ten (210) days, prior to the
expiration date of the Lease term. Upon the delivery of said notice and subject
to the conditions set forth in the preceding sentence, the Lease shall be
extended upon the same terms, covenants and conditions as provided in the Lease,
except that the rental payable during said extended term shall be ninety-five
percent (95%) of the then prevailing Market Rate. Tenant’s option to renew this
Lease is subject to the conditions that: (i) on the date Tenant delivers its
notice exercising its option to renew, Tenant is not in default under this
Lease, and (ii) Tenant shall not have assigned the Lease or sublet any portion
of the Premises under a sublease which is effective at any time during the final
twelve (12) months of the initial Lease term.

 

8.             Landlord shall provide Tenant with a tenant finish allowance (the
“Allowance”) of One Hundred Thirty-Two Thousand Dollars ($132,000) towards
Tenant’s costs related to construction of improvements (including, without
limitation, space planning costs, architectural and engineering fees, general
contractor fees and other similar fees and expenses) to the Premises (the
“Tenant Improvements”). Tenant shall bear the entire cost of any interior
improvements to be installed by either Landlord or Tenant in the Premises in
excess of the Allowance and shall pay for such excess over the Allowance.
Landlord shall provide the Allowance (or any portion thereof) within fifteen
(15) days after Tenant has requested such amount and has provided Landlord with
such receipts , lien waivers, and documentation that evidence that Tenant has
spent such funds on costs related to construction of the Tenant Improvements.

 

In addition to the preceding, Landlord shall also provide, at Tenant’s option, a
one-time additional tenant finish allowance (“ATFA”) of One Hundred Thirty-Two
Thousand Dollars ($132,000) to be applied toward interior improvements. In the
event that Tenant exercises its option to draw upon the AIFA to fund additional
improvements, the monthly Base Rate shall be increased to reflect the monthly
amortization of the AIFA, based on an eight percent (8%) per annum interest rate
over the remaining term of the Lease.

 

9.             Tenant will competitively bid the Tenant Improvements
construction with at least three mutually acceptable qualified tenant finish
contractors and Tenant shall select one of the bidders to construct the Tenant
Improvements. Tenant reserves the right to pre-select a mutually acceptable
general contractor based on fee and general condition negotiations. Tenant will
enter into a contract with the successful bidder to construct the Tenant
Improvements.

 

10.           Landlord shall not charge Tenant a construction management fee in
connection with Tenant’s construction of the Tenant Improvements, however,
Landlord will receive a one-time fee in the amount of Two Thousand Five Hundred
Dollars ($2,500) to compensate Landlord for the cost of reviewing Tenant’s plans
and for conducting inspections, which fee shall be deducted from the Allowance.

 

3

--------------------------------------------------------------------------------


 

11.           Landlord agrees it will not lease space in Metric 4 or Metric 12
to any person or entity whose primary business competes directly or indirectly
with Tenant’s business of orthopedic medical device manufacturing and sales.
This provision shall apply during the initial Lease Term and any renewals or
extensions of the Lease.

 

12.           Tenant shall have the right to install a satellite dish and
related communications equipment and/or supplemental HVAC equipment on the roof
of the Building and the Premises Such right, including vertical access to the
roof, shall be at no additional cost to Tenant Specifications for such
equipment, including installation and location, shall meet Landlord’s reasonable
approval. All installation and upkeep costs and removal at the end of the Lease
term, if so required by Landlord, are at Tenant’s expense. Tenant may not
perform such installations without the prior written consent of Landlord, which
shall not be unreasonably conditioned, withheld, or delayed.

 

13.           Tenant shall maintain the right to place its name and corporate
logo on the Building and shall have the right to construct a monument
sign(s) outside the Building at mutually agreeable locations. Tenant shall give
Landlord the right to approve the design of any signage. Such approval shall not
be unreasonably conditioned, withheld or delayed. Tenant’s signage rights shall
be transferable to an approved assignee or sublessee. Tenant shall be granted
identical sign rights for any other building in the project at such time Tenant
occupies 50% or more of such building Landlord shall not name the Building or
project for any person or entity whose primary business competes with Tenant’s
primary business of medical device manufacturing and sales or grant signage
rights to any person or entity whose primary business competes with Tenant’s
primary business of medical device manufacturing and sales.

 

14.           Landlord shall continue to provide Tenant with the right to use at
no cost the one hundred ninety-two (192) parking spaces for the extended term
(including any renewal options exercised) of the Lease as shown on Exhibit A-1.
At Tenant’s option during the term of the Lease, Tenant may request Landlord
provide it with the right to use up to thirty-three (33) additional parking
spaces Landlord will use its best efforts to provide up to the requested parking
spaces in an area close to the Premises on property owned by either Landlord or
another entity related to Landlord. If that is not possible, then Landlord shall
arrange for Tenant to lease up to thirty-three (33) additional parking spaces on
either the Metric overflow lot located east of Metric Boulevard and south of the
Premises or the North Pond overflow lot located south of Rundberg Lane (at
Landlord’s election) subject to prior leasing of such spaces. The cost for such
parking shall be the lower of (i) $18 per space per month, increasing two
percent (2%) annually or (ii) the actual cost that Landlord is paying the owner
of such spots. In the event that during the term of the Lease Landlord becomes
aware of another party attempting to lease parking spaces in these overflow
lots, Landlord shall notify Tenant, who will have a continuing right of first
refusal to lease up to thirty-three (33) additional parking spaces in these
overflow lots.

 

15.           Tenant shall have the right to sublease or assign the Lease
without Landlord’s consent to any affiliated company or entity resulting from
the merger, sale, consolidation or restructuring of Tenant or in connection with
the sale of the assets used in connection with the business operated by Tenant
at the Building. Tenant shall retain one hundred percent (100%) of any profits
(after

 

4

--------------------------------------------------------------------------------


 

deducting all reasonable costs associated with subleasing or an assignment)
obtained from subleasing or an assignment to an affiliate Landlord shall not
have recapture rights.

 

16.           The Lease expressly refers to Tenant as “Encore Orthopedics, Inc.”
The Tenant’s name has been changed to “Encore Medical, L.P.” The Lease and all
related documents are hereby amended such that all references to “Tenant” or
“Encore Orthopedics, Inc.” will translate to mean “Encore Medical, L.P.”

 

Except as herein and hereby modified and amended the Lease shall remain in full
force and effect and all the terms, provisions, covenants and conditions thereof
are hereby ratified and confirmed.

 

DATED AS OF THE 26th DAY OF OCTOBER, 2005

 

 

LANDLORD:

 

 

 

MET 4/12, LTD., A TEXAS LIMITED PARTNERSHIP

 

By:

GP Met 4/12, Ltd., a Texas Limited Partnership

 

By:

ORI, Inc., a Texas Corporation, General Partner

 

 

 

 

 

 

 

By:

[g16781kk05i003.jpg]

 

Name:

[ILLEGIBLE]

 

Title:

CFO

 

 

 

 

 

TENANT:

 

 

 

ENCORE MEDICAL, L.P.

 

 

 

 

 

By:

Encore Medical GP, Inc., its general partner

 

 

[g16781kk05i004.jpg]

 

By:

[ILLEGIBLE]

 

Title:

[ILLEGIBLE]

 

5

--------------------------------------------------------------------------------